Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (2017/0160041) in view of Kemmerer et al (2013/0019510).
Stewart et al disclose a firearm 201 having an integrated monitoring system comprising most claimed elements including a data and power connection (the system elements interconnecting the sensors 404, processor 402, power system 410, see Figure 4) connecting the to receive data from a data source and power from a power source; a microcontroller module 402 configured with a circuit to transmit and receive data from the data and power connection; a motion monitor 202 to generate sensor data indicative of a movement, orientation, and direction of the firearm; one of a tri-axis gyroscope, a tri-axis accelerometer, or a tri-axis compass (paragraphs 134-135) to provide data to the motion monitor; a body camera worn by a user of the firearm, where the camera is activated based on the sensor data; a wireless charging system 2700 (paragraph 87) for the power source; a force sensor on the grip (paragraph 99); 
Kemmerer et al teach a regulator coupled to a power source to reduce a voltage being supplied to the microcontroller and a motion monitor in a firearm monitoring system.
Motivation to combine is the advantage of using a higher voltage power source while still being able to provide the proper operating voltage to the elements of a system.  To employ the teachings of Kemmerer et al on the firearm of Stewart et al and have a voltage regulator supplying the proper voltage to the microcontroller and the GPS is considered to have been obvious to one having ordinary skill in the art.

Applicant's arguments filed 3-30-21 have been fully considered but they are not persuasive. Applicant’s arguments concerning the 103 rejection of Stewart et al in view of Kemmerer appears to miss the point.  Applicant goes into great detail comparing the operating systems of Stewart et al and Kemmerer and argues that Kemmer teaches away from the combination of Stewart since they function in different manners.  However, the rejection does not use the operating functionality of the two firearm systems to make use of the electric regulator of Kemmerer in the firearm system of Stewart et al.  Instead, Kemmer is merely used to show that the use of electric regulators are well known elements to supply the correct voltage to operating elements of firearm systems.  One of ordinary skill in the art would be led to use a regulator in any firearm operating system to supply voltage to various elements, since .  
It is also noted that these arguments would only apply to claims 1-8, and Applicant makes no arguments concerning the rejection of claims 10-20, other than an unsupported statement that “Kemmer teaches away from the combination of Stewart and therefore do not render claims 1, 10, and 17 of the instant application obvious”.  (Claims 10 and 17 do not even claim the regulator which is the subject of Applicant’s arguments.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. WOODROW ELDRED whose telephone number is (571)272-6901.  The examiner can normally be reached on M-F 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. Woodrow Eldred/Primary Examiner, Art Unit 3641                                                                                                                                                                                                        



JWE